Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Walter Emanuel Ellman, Jr., appeals the district court’s order affirming the bankruptcy court’s determination that his tax refund was property of his bankruptcy estate and ordering him to turn over to the trustee $4,615 of the funds. We have reviewed the record and find no reversible error. Accordingly, we grant leave to proceed in forma pauperis and affirm for the reasons stated by the district court. Ell-man v. Baer, 467 B.R. 635 (D.Md.2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.